The Honorable Frank J. Willems State Representative Route 3 Paris, Arkansas 72855
Dear Representative Willems:
This letter is a response to your request for an opinion regarding the compensation of public defenders. On behalf of Tobe Springer, City Alderman in Booneville, you have presented the following question:
  Is the City of Booneville required to pay a public defender who is being paid by the county in which Booneville is located? If so, why does the amount collected for this purpose in municipal court go to the county?
It is my opinion that the City of Booneville (as well as all other cities) must contribute to the county the amount of $5.00 per municipal and city court case, which amount has been assessed as costs in each such case (both civil and criminal), to be deposited into the Public Defender Fund, which is used to pay public defenders.
The Public Defender Act of 1975 (codified at A.C.A. § 16-87-101 et seq.) created the public defender system in Arkansas. The compensation of the public defenders is addressed in A.C.A. § 16-87-107, which provides that the salaries and expenses of the office of the public defender in each judicial district shall be paid by the county. However, that section goes on to explain that the county is to pay the public defender salaries and expenses out of a fund created by A.C.A. § 14-20-102(a)(1), which consists of the money collected from "any case fee assessed under §14-20-102." A.C.A. § 16-87-107(c). The money collected pursuant to A.C.A. § 14-20-102 includes:
  a fee in the sum of five dollars ($5.00), to be taxed as costs in all civil cases filed, and upon a person upon conviction, plea of guilty, plea of non contendere, or bond forfeiture, in felony, misdemeanor, traffic violation cases for violation of state law or local ordinance, and violation of city ordinances, filed in any circuit, chancery, probate, municipal, city, or police court within the county.
A.C.A. §§ 14-20-102(b)(1)(A) and (d)(1)(A) (emphasis added).
The statute goes on to provide that "[m]oneys collected pursuant to this subsection shall be deposited into the county fund created by subdivision (a)(1).1
On the basis of the provisions of 14-20-102, I must conclude that the city is required to assess a fee of $5.00 as costs in each municipal and city court case, and is required to remit each such $5.00 fee that is assessed and collected to the county for deposit into the Public Defender Fund.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh
1 Money collected by the county pursuant to A.C.A. § 14-20-102 must now be remitted to the State Treasurer's Public Defender Fund, which was created by Act 1163 of 1995 (codified in pertinent part at A.C.A. §19-5-1061).